Name: Decision of the EEA Joint Committee No 110/98 of 1 December 1998 amending Annex IX (financial services) to the EEA Agreement
 Type: Decision
 Subject Matter: documentation;  financial institutions and credit;  management;  economic geography;  European construction
 Date Published: 1999-10-28

 Avis juridique important|21999D1028(05)Decision of the EEA Joint Committee No 110/98 of 1 December 1998 amending Annex IX (financial services) to the EEA Agreement Official Journal L 277 , 28/10/1999 P. 0046 - 0047DECISION OF THE EEA JOINT COMMITTEENo 110/98of 1 December 1998amending Annex IX (financial services) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex IX to the Agreement was amended by Decision of the EEA Joint Committee No 74/98 of 17 July 1998(1);Whereas Directive 98/33/EC of the European Parliament and of the Council of 22 June 1998 amending Article 12 of Council Directive 77/780/EEC on the taking up and pursuit of the business of credit institutions, Articles 2, 5, 6, 7, 8 of and Annexes II and III to Council Directive 89/647/EEC on a solvency ratio for credit institutions and Article 2 of and Annex II to Council Directive 93/6/EEC on the capital adequacy of investment firms and credit institutions(2) is to be incorporated into the Agreement;Whereas the adaptations to Council Directive 77/780/EEC made by Chapter XI, B, III, point 1 of Annex I to the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded(3) are to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be inserted in point 15 (Council Directive 77/780/EEC) after the second indent (Second Council Directive 89/646/EEC) in Annex IX to the Agreement: "- 1 94 N: Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments of the Treaties on which the European Union is founded (OJ C 241, 29.8.1994, p. 21 as adjusted by OJ L 1, 1.1.1995, p. 1)."Article 2The following indent shall be added in point 15 (Council Directive 77/780/EEC), point 18 (Council Directive 89/647/EEC) and point 30a (Council Directive 93/6/EEC) in Annex IX to the Agreement: "- 398 L 0033: Directive 98/33/EC of the European Parliament and of the Council of 22 June 1998 (OJ L 204, 21.7.1998, p. 29)."Article 3The texts of Directive 98/33/EC and of the adaptations to Directive 77/780/EEC made by Chapter XI, B, III, point 1 of Annex to the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments of the Treaties on which the European Union is founded in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 4This Decision shall enter into force on 2 December 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Communities.Article 5This Decision shall be be published in the EEA Section of, and in the EEA supplement to, the Official Journal of the European Communities.Done at Brussels, 1 December 1998.For the EEA Joint CommitteeThe PresidentN. v. LIECHTENSTEIN(1) OJ L 172, 8.7.1999, p. 53.(2) OJ L 204, 21.7.1998, p. 29.(3) OJ C 241, 29.8.1994, p. 21 as adjusted by OJ L 1, 1.1.1995, p. 1.